Citation Nr: 1117781	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-13 202A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a pulmonary disorder, including emphysema, chronic bronchitis, and chronic obstructive pulmonary disease (COPD), claimed as asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The appellant has active service from December 1951 to September 1953. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2006 and March 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Most recently, in June 2010, the Board remanded this case for additional development.  

This appeal had been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the appellant's spouse, at the time of her April 2011 statement, described below, asserts entitlement to accrued benefits.  The Board refers such Dependency and Indemnity Compensation (DIC) claim to the RO for appropriate action. 


FINDINGS OF FACT

1.  On April 27, 2011, the Board was notified by the appellant's spouse that the appellant had died.

2.  The appellant died after October 10, 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

The Board notes that a death certificate is not yet of record, and the statement received in April 2011, sent by the appellant's spouse, does not indicate the date of the appellant's death.  However, the appellant's most recent VA treatment records associated with the claims file are dated in December 2009 and thus the Board finds that the appellant died after October 10, 2008.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  


(CONTINUED ON THE NEXT PAGE)
Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
	                                                        C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


